                July 16, 2008

 

 

Personal & Confidential

 

Harry W. Zike

639 Westwood Drive

Birmingham, MI 48009

 

Dear Harry:

We are pleased to confirm to you our offer of employment with Energy Conversion
Devices, Inc. (the “Company”) according to the terms set forth in this letter:

Position/Title:

You will serve as the Company’s chief financial executive with the title of Vice
President and Chief Financial Officer.

Reporting:

In this role you will report directly to Mark Morelli President and CEO.

Commencement Date:

We expect you to commence your employment as a Vice President on a mutually
agreed date as soon as practicable, but in no event later than July 28, 2008.
However, we expect you to begin serving in your role as chief financial officer
with the title of Vice President and Chief Financial Officer effective on
September 1, 2008, unless an earlier date is requested by the Company.

Base Salary:

Your base salary will be $320,000 per annum, payable every other week (26 pays
per year) and subject to periodic adjustment in accordance with the Company’s
executive compensation program.

Initial Equity Grants:

On your first day of employment, you will receive a grant of 10,000 stock
options under the Company’s 2006 Stock Incentive Plan, vesting 0%, 33-1/3%,
33-1/3%, and 33-1/3%, respectively, on each anniversary of the grant date over
four years. Your stock options will be evidenced by a separate award agreement
issued in accordance with this plan.

Severance Plan:

You will participate in the Company’s Executive Severance Plan, under which you
will be entitled to receive 12 months of severance benefits upon a “Qualifying
Termination” (as defined in the plan). Your participation in and rights under
this plan will be evidenced by a separate Participant Agreement issued under the
plan. The Executive Severance Plan Agreement and Acceptance Letter will be
provided to you via email.

Transition Assistance:

Within 30 days following the commencement of your employment, you will receive a
signing bonus of $15,000.

Annual Incentive Plan:

You will participate with other senior management in the Company's Annual
Incentive Plan, with your initial target payout under the plan set at 60% of
your annual base salary. Your participation in and rights under this plan will
be evidenced by a separate award letter pursuant to the terms of the plan.

 



Harry W. Zike

July 16, 2008

Page 2

 

 

Long Term Incentive:

You will be eligible for annual stock awards as a component of the Company’s
executive compensation program, with your initial target award having an
aggregate fair market value on the date of grant set at 70% of your annual base
salary. The amounts, terms and timing of any stock awards will be determined by
the Compensation Committee, and the valuation will be based on application of
the stock-based compensation pricing model as then adopted by the Company. Your
annual stock awards will be evidenced by separate award agreements issued in
accordance with the Stock Plan.

Other Benefit Plans:

You will be eligible for the standard retirement and other health and welfare
benefit programs provided for officers of the Company, subject to the right of
the Company to amend or rescind such programs in accordance with their terms.
Without limiting the generality of the foregoing, these benefits currently
include: medical, dental, vision, life, accidental death and disability
insurance and a 401(k) savings plan. See the enclosed brochure for more details
regarding these plans.

 

You will be eligible for twenty (20) days of vacation per calendar year of
employment, treated on a prorated basis (based on your start date) for calendar
year 2008. You are immediately eligible for the fourteen (14) company holidays
scheduled during each calendar year as well as two (2) personal days which will
also be prorated for calendar year 2008.

Separation:

Your employment will be "at will". Either you or the Company may terminate your
employment at any time for any reason.

Representations:

You represent and warrant to the Company that there are no contractual or legal
impediments that restrict your acceptance of this employment in accordance with
the terms set forth herein and that you will not bring to your employment or use
in connection with such employment any confidential or proprietary information
or property that you used or had access to by reason of any previous employment
that is the property of any previous employer.

Assignment/Successors:

This letter agreement is personal in its nature and neither of the parties will,
without the consent of other, assign or transfer this letter agreement or any
rights or obligations hereunder, provided that, in the event of the merger,
consolidation, transfer, or sale of all or substantially all of the assets of
the Company with or to any other individual or entity, this letter agreement
will, subject to its provisions, be binding upon and inure to the benefit of
such successor and such successor will discharge and perform all the promises,
covenants, duties, and obligations of the Company under this letter agreement,
and all references herein to the “Company” will refer to such successor.

Governing Law/Disputes:

Any disputes that may arise involving the terms of this letter agreement or your
employment with the Company will be resolved exclusively by final and binding
arbitration before the American Arbitration Association; provided that the
Company may seek equitable relief for violations of this letter agreement by you
pending the outcome of arbitration proceedings. The

 



Harry W. Zike

July 16, 2008

Page 3

 

 

 

award of the arbitrator will be entered in any court of competent jurisdiction.
The validity, interpretation and performance of this letter agreement will be
governed by the laws of Michigan, regardless of the laws that might be applied
under applicable principles of conflicts of laws.

 

All cash amounts referred to in this letter agreement are subject to applicable
tax withholding. This letter agreement, including the various separate
agreements referred to in this letter agreement, embodies our entire
understanding and supersedes all prior understandings, whether oral or written,
relating to this offer. If there is any conflict between a term of this letter
agreement and the applicable separate agreement referred to in this letter
agreement, the separate agreement will govern. This letter agreement cannot be
amended or otherwise modified except in writing signed by you and the Company.

This offer is contingent upon the successful completion of a background check
(Release Authorization Form, this form already completed and signed by you on
July 10, 2008), and a satisfactorily completion of a pre-employment drug screen.
The results must be received prior to your start date.

 

We look forward to welcoming you to the Company.

Sincerely yours,

ENERGY CONVERSION DEVICES, INC.

/S/ Art Rogers 

Art Rogers

Vice President Human Resources

 

Accepted:

 

/S/ Harry W. Zike

Harry W. Zike

Attachments for your review:

 

•

Application for Employment (upon immediate completion, please fax to
248-844-2260)

 

•

Form I-9, Employment Eligibility Verification

 

•

Agreement for At-Will Employment

 

•

Mandatory Complaint Procedure

 

•

Code of Business Conduct and Ethics

 

•

Employee Confidentiality and Proprietary Information Agreement

 

•

Acceptable Computer Usage Policy

 

•

Third-Party Access Policy

 

•

Benefits Enrollment Guide

 

•

Annual Incentive Plan

 

•

2006 Stock Incentive Plan

 

 

 

